PER CURIAM.
There was sufficient evidence to warrant a conclusion that the engineer, *1104acting as defendant’s servant, in the scope of his employment and in the course of his work, cut the pipe, and thus caused the loss sustained by the plaintiff. There was evidence that 577 mirrors were damaged, which, undamaged, were of the value of $203.30; that some of these were cut up, and some resilvered, at a cost of $36.25; and that thereafter they were sold for $107.36. There was also evidence that the case goods were damaged $50. This evidence, under the circumstances, warrants a conclusion that the total loss was $182.19. This sum, with interest thereon from February 1, 1904, to the date of judgment, makes a total of $207.69. There was no evidence to warrant an allowance of more than this sum. The judgment will be modified accordingly, and, as modified, affirmed, without costs.